Case 1:19-cr-00057-LO Document 27 Filed 02/26/19 Page 1 of 5 PagelD# 55

 

AO 98 (Rev. 12/11} Appearance Bond . mon A A 7 ma |

ty

UNITED STATES DISTRICT COURT #:
for the fu OF

Eastern District of Virginia

1. Fes 26 2019 ly

r Leas

t
"
a‘.
i

 

Oy

 

United States of America )
ave )
Dane Nicholas Hughes ) Case No. 1:19CR57-2

)
Defendant )

APPEARANCE BOND

Defendant’s Agreement

IL, Dane Nicholas Hughes (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
(xX) if convicted, to surrender to serve a sentence that the court may impose; or
( x )  tocomply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
(  ) (1) This is a personal recognizance bond.
( X) (2) This is an unsecured bond of $ _50,000.00
(  ) @) This is a secured bond of $ , secured by:
( ) as , in cash deposited with the court.
(_) (b) the agreement of the defendant and each surety to forfeit the following cash or other property

(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

() (©) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the _
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 1:19-cr-00057-LO Document 27 Filed 02/26/19 Page 2 of 5 PagelD# 56

AO 98 (Rev. 12/11) Appearance Bond

Page 2

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to

serve a sentence.

Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

() all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

Date: 02/26/2019

rag L Hucbes ay

Surety/propér irty owner — - printed name

Kelly L Geizzes

‘Surety/property owner — printed name

Ope Nuplie—

¢fendant Llib

Surety/propefAy ownbr — — signature and date

VP L/ bri2xh. Zo

Surety/property owner Lignttire and de and date

 

Surety/property owner — printed name

Date: ff

Approved.

Date:

Surety/property owner — signature and date

 
 

  

CLERK OF COURT .

 

ze Le l ta, Mepely Olek
bales of Clerk or “Deputy Clerk F

 

Judge's signature
 

— : :

Case 1:19-cr-00057-LO Document 27 Filed 02/26/19 Page 3 of 5 PagelD# 57,
SAO 199A (Rev. 6/97) Order Setting Conditions of ‘Release . Page 1 o Pages

a ff ae iL fe

 

   
  

UNITED STATES DISTRICT Cou

 

 

 

 

 

 

 

 

Fee ? 2 B09
Eastern District of Virginia
CLERK, US. DISTRICT COURT
ALEXANDRIA, VIRGINIA
United States of America ORDER SETTING CONDITIONS
OF RELEASE

Dane Wcholas cue amner \YCTEST

Defendant Hupp S
IT IS ORDERED that the release of the deferttant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

 

 

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

directed. The defendant shall appear at (if blank, to be notified) United States District Court

Place
401 Courthouse Sq., Alexandria, VA on Ran { rec

Date and Time

Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:
( / ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( ) (5) The defendant executes etc melt OO binding the defendant to pay the United States the sum of

Bein said CO} |. co————__ dollars emp

in the event of a failure to appear as ace or to surrender as directed for service of any sentence imposed.

tobe cosigud by Brd party ethor

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES US. ATTORNEY ~~ U.S. MARSHAL
eT

Case 1:19-cr-00057-LO Document 27 Filed 02/26/19 Page 4 of 5 Pagel
AQ 199B (Rev 12/11) Additional Conditions of Release e °

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

SRY ©) The defendant is placed in the custody of: :
Person or organization ive) | i A YY} 2-2 |
Address (only if above is an organization) S443 Wet € & Piaac
City and state Logzton VE ZeLOTEHL Tel. No. 303-584 BOGS

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

sont Aly Lion 2126 [I G
< Custa
a) (7) The defendant must:

) report on a regular basis to the following agency: Pretrial Services —
(b) continte-oractively-seel-emplosmente seck Prdjur martan Vena. EMP yest
(LJ) (c) continue or start an education program.
(C1) () surrender any passport to:
(J) (e) not obtain a passport or other international travel document.
(f) abide by the following restrictions on personal association, residence, or travel: Do not depart the Washington D.C.
metropolitan area without prior approval of Pretrial Services or the Court.

JES @ avoid all contact, directly or jndirectly, with any person who is or may beya vi or witness in thejinvestigation,or prosecution,
Sty ( ‘ CUYY. | Ohts Arts 2 [Sc 1A.
1 +

(LJ) (h) get medical or psychiatric treatment:

 

 

 

 

 

 

 

 

 

(L.) @_ return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

(1) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.
AE (k) not possess a firearm, destructive device, or other weapon. rather Lo1 \l need +o (LOND!

CF (1) not use alcohol (CMe rat all( [1] ) excessively, Lohnile, LD Aor ane Z 4
(1) (m) not use or unlawfully possess a narcotic drug or other controlled substafices defined in C. § 802, unless prescribed el WERE

medical practitioner.

ART in) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

6) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

et (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) @ Curfew. You are restricted to your residence every day( [[] ) from to ,or ((C] )as
directed by the pretrial services office or supervising officer; or

(ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;

medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(C1) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

tee) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

equirements and instructions provided.
Sr vou must pay ail or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.
(1) (0) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including

SBFoS is Be ae a aid Nach, avd AAD ACK. rOnAe. wo aor

O41 Db ey all Or-Fhe

 

 

 

 

 

WHITE- COURT YELLOW- DEFENDANT BLUE- U.S. ATTORNEY PINK- U.S. MARSHAL GREEN- PRETRIAL SERVICES
Case 1:19-cr-00057-LO Document 27 Filed 02/26/19 Page5of5 pap 53
AO 199C (Rev. 09/08) Advice of Penalties Page. of Pages

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

Sa Ad Werbes

Defendant's Signature

Loien, VA 763 ~ 587-8955

City and State Telephone Number

Directions to the United States Marshal

(() The defendant is ORDERED released after processing.

({) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified. Isf

Michael S. Nachmanoff
L | 2) [] United States Magistrate Judge

Judicial Officer's Signature

 

Date:

 

 

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY ~~ U.S. MARSHAL
